COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '               No. 08-16-00324-CV
 IN RE: TONY RODRIGUEZ,
                                                '         AN ORIGINAL PROCEEDING
                               Relator.
                                                '                 IN MANDAMUS
                                                '

                                 MEMORANDUM OPINION

       Relator, Tony Rodriguez, has filed a mandamus petition asking that we order the

Honorable Laura Strathmann, Judge of the 388th District Court of El Paso County, Texas, and

the Honorable Jesus Rodriguez, Associate Judge, to withdraw an order excluding illegally

obtained evidence. We deny the petition for writ of mandamus.

                                          JURISDICTION

       Relator seeks mandamus relief against both Associate Judge Rodriguez and District

Judge Strathmann. Section 22.221 of the Texas Government Code governs a court of appeals’

mandamus jurisdiction. See TEX.GOV’T CODE ANN. § 22.221 (West 2004). Under Section

22.221(b), a court of appeals may issue a writ of mandamus against a: (1) judge of a district or

county court in the court of appeals’ district; or (2) judge of a district court who is acting as a

magistrate at a court of inquiry in the court of appeals’ district. See TEX.GOV’T CODE ANN. §

22.221(b). A court of appeals may also issue a writ of mandamus and all other writs necessary to
enforce the jurisdiction of the court. See TEX.GOV’T CODE ANN. § 22.221(a). Thus, a court of

appeals lacks mandamus jurisdiction over an associate judge unless issuance of the writ is

necessary to protect the court’s jurisdiction. There is nothing in the mandamus record to indicate

that issuance of the writ against Associate Judge Rodriguez is necessary to protect the Court’s

jurisdiction. See In re Texas Department of Family and Protective Services, 348 S.W.3d 492,

495 (Tex.App.--Fort Worth 2011, orig. proceeding)(dismissing petition for writ of mandamus

against associate judge for lack of jurisdiction). Accordingly, we lack jurisdiction to grant

mandamus relief against Associate Judge Rodriguez.

                        MANDAMUS AGAINST DISTRICT JUDGE

       The Court has jurisdiction to grant mandamus relief against a district judge in an

appropriate case. In his sole issue, Relator alleges that the order excluding evidence violates his

right to due process because it precludes him from introducing “any evidence” in future hearings

in this case and any other case. To be entitled to mandamus relief, a relator generally must meet

two requirements. First, the relator must show that the trial court clearly abused its discretion.

In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the

relator must demonstrate that there is no adequate remedy by appeal. Id. at 136. Based on the

record before us, we conclude that Relator has failed to establish he is entitled to mandamus

relief. Accordingly, we deny the petition for writ of mandamus.


December 21, 2016
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-